Title: To Thomas Jefferson from Arthur S. Brockenbrough, 4 March 1824
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

An Estimate of sundries for the University of VaForfiting up eight lecture rooms with benches, & desk300.00〃smoke house to each pavilion & Hotel say 16 of brick a 120$1920.00〃some little painting to finish say from $250 to300.—〃Gutters & pipes to pavilions about250.00〃some paving & stone walls to back yards probably230.00$3,000.00Dear SirMarch 4h 1824The above is an estimate of what I cons to be indispensable in addition to it the expence of three or four pumps might be added but as it is probable only eight Pavilions will be occupied the number of smoke houses may be reduced and the amount applied to the fixing pumps—Venetian shutters is another item of expence that will one day or other be to encounter and row lattice work for the cellar windows, the last item should be gotten without delay to save glass.I am sir respectfully your Obt sevtA. S. Brockenbrough P.P.S. a Balance sheet of the University of Va up to the 31 Decr accompanies this.A. S B——h